LOTTINGER, Judge.
This is an automobile accident suit wherein plaintiffs sued to recover property damages. The record stipulates that Motors Insurance Corporation was subrogated to the rights of their insured, Richard Davis, in the amount of $1,894.00 and that Davis’ claim was the $100.00 deductible. The,trial judge awarded $1,998.00 from which the defendants have appealed.
The matter was consolidated for purposes of trial with another suit entitled, “Sandra M. Smith et al. v. The Travelers Insurance Indemnity Co. of Rhode Island et al.”, 374 So.2d 708, number 12719 on the docket of this court. In order to correct a typographical error the judgment of the trial court is amended to read $1,994.00, and for the reasons given in the opinion this date rendered in suit number 12719 the judgment is affirmed, all costs of this appeal to be paid by defendants-appellants, as provided by law.
*714AMENDED IN PART AND AFFIRMED.